COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        Rocky Annis v. The State of Texas

Appellate case number:      01-19-00244-CR

Trial court case number:    73315

Trial court:                23rd District Court of Brazoria County

Date Motion Filed:          May 22, 2019


       Appellant has filed a “Notice of Appeal” in this Court, which we construe as a
motion for rehearing. See TEX. R. APP. P. 49.1. It is ordered that the motion for rehearing
is denied.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Justices Lloyd, Landau, and Countiss.

Date: ___June 20, 2019_